Citation Nr: 9917251	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-29 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes, to include the 
issue of extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(2).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from March 1969 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  A September 1995 rating decision 
denied a permanent and total disability rating for 
nonservice-connected pension purposes.  A June 1997 rating 
decision denied entitlement to service connection for PTSD.

Additional evidentiary development and due process are needed 
prior to further disposition of these claims.  

Nonservice-connected pension

A. Due process

First, subsequent to the statement of the case of May 1996, 
the appellant underwent VA examinations in 1996 and 1997 and 
the RO obtained his VA treatment records.  If the statement 
of the case was prepared before the receipt of additional 
evidence, a supplemental statement of the case will be 
furnished to the appellant, and his representative as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  
38 C.F.R. § 19.37(a) (1998).  In this case, none of this 
evidence was duplicative of evidence already associated with 
the claims file, and it was certainly relevant to the issue 
of entitlement to nonservice-connected pension.  Therefore, 
in accordance with 38 C.F.R. § 19.37(a), this claim is 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

Second, when a claimant has disagreed with a rating decision, 
it is incumbent on the RO to provide him a statement of the 
case that is complete enough to allow him to present written 
and/or oral arguments before the Board.  38 C.F.R. § 19.29 
(1998).  Specifically, the statement of the case must 
include, among other things, "[a] summary of the applicable 
laws and regulations, with appropriate citations."  Id.  The 
statement of the case mailed to the appellant was deficient, 
in that citation to the diagnostic codes applicable to the 
appellant's nonservice-connected disorders (i.e., Diagnostic 
Codes 5284, 5292, 7101, 9400, and 9411) were not provided.  
It is necessary to rate all of the appellant's nonservice-
connected disabilities, and the supplemental statement of the 
case must include citation to the pertinent diagnostic codes 
for these disabilities.  Accordingly, after the development 
is undertaken on remand and the claim has been readjudicated, 
a complete and informative supplemental statement of the case 
must be prepared and provided to the appellant and his 
representative, and an appropriate period for response 
allowed. 

Third, during the pendency of the appeal, several portions of 
the VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998), have been amended, including the criteria for 
evaluating cardiovascular and psychiatric disorders.  The 
appellant's nonservice-connected disabilities include 
hypertension, anxiety disorder, and post-traumatic stress 
disorder. 

With respect to cardiovascular disorders, the amendment to 
the Schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  The modified 
rating schedule slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  See 62 Fed. Reg. 
65222 (December 11, 1997).  All diagnoses of hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  Id.  It was further noted that 
careful and repeated measurements of blood pressure readings 
will be required prior to the assignment of any compensable 
evaluation.  See 62 Fed. Reg. 65215 (December 11, 1997).

With respect to psychiatric disorders, the amendment to the 
Schedule was effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  In addition to modified 
rating criteria, the amendment provided that the diagnoses 
and classification of mental disorders be in accordance with 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition).  See 
38 C.F.R. §§ 4.125 through 4.130 (1998).  The amended 
regulations in 38 C.F.R. § 4.130 establish a general rating 
formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the appellant is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue). 

Since the new regulations were not in effect when the rating 
decisions on appeal were made, they were not addressed by the 
RO in rating the appellant's nonservice-connected 
hypertension and psychiatric disorders.  After according the 
appellant appropriate examinations, as detailed below, the RO 
should determine which version of the rating criteria, if 
either, is more favorable and rate his nonservice-connected 
conditions under the more favorable version.  If neither is 
more favorable, use the new criteria.  Thereafter, the 
supplemental statement of the case must inform the appellant 
of the old and new rating criteria for cardiovascular and 
psychiatric disorders.

B. Evidentiary development

The appellant has submitted a psychiatric evaluation by Dr. 
Pagan dated in April 1999.  It appears that this may be an 
evaluation performed in connection with a social security 
claim.  It should be determined whether the veteran has filed 
a claim for social security disability benefits, and, if so, 
his medical and adjudicative records should be obtained from 
the Social Security Administration and associated with his 
claims file.

The appellant should be afforded appropriate VA examinations 
on remand in order to determine the severity of all of his 
current disabilities, particularly as to the effect of such 
disabilities on employability.  Such examinations are 
necessary in this case.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).  The appellant was provided VA examinations in 1995, 
1996, and 1997; however, it is necessary that additional 
examinations be conducted in order to assess the current 
status of his disabilities.  Furthermore, his nonservice-
connected conditions allegedly include a kidney disorder and 
epilepsy.  The appellant has not been provided appropriate VA 
examinations for these disorders.

It appears that the appellant receives regular treatment at 
the VA Medical Center in San Juan.  The most recent treatment 
records associated with the claims file are dated in February 
1996, but the appellant indicated in a statement received in 
June 1996 that he had evaluations scheduled through July 
1996.  The RO must obtain records for treatment since 
February 1996.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

C. Readjudication

Permanent and total disability for pension purposes can be 
established under either an "objective" or a "subjective" 
standard under VA regulations.  Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); see also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2) and 4.17 (1998).  Either (1) the 
appellant must be unemployable as a result of a lifetime 
disability (i.e., the "subjective" standard, which is based 
on disabilities, age, occupational background, and other 
related factors of the individual claimant whose claim is 
being adjudicated) or, even if not unemployable, (2) the 
appellant must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18 and 4.19 (1998); Brown, 2 Vet. App. at 
446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the appellant is 
unemployable, the rating board should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992) (whether a permanent and total disability 
rating could have been assigned on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(2) should have been considered).

In its evaluation of the appellant's claim, the RO did give 
consideration to both the objective and subjective standards.  
Following development on remand, the RO must again give 
consideration to both standards for evaluating permanent and 
total disability.  In addition, in the course of adjudicating 
a claim for pension, the RO must make determinations as to 
whether any of the disabilities in question are the result of 
the appellant's willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. § 4.17a (1998).

Also, the appellant has additional disabilities that have not 
yet been rated by the RO.  The appellant maintains that he is 
unemployable, in part, due to a kidney disorder and epilepsy.  
The evidence also shows that he has cervical and thoracic 
spine disorders and degenerative joint disease of the knees.  
See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), citing 
38 C.F.R. §§ 3.340(a), 4.15, and 4.17 (1998) (before a 
determination can be made as to whether a total and permanent 
disability rating for pension purposes is warranted, "an 
evaluation must be performed under the Schedule for Rating 
Disabilities to determine the percentage of impairment caused 
by each disability.").  


Service connection for PTSD

A. Due process

In May 1999, the appellant submitted medical records from 
Mary Anne Pagan, M.D., to the Board.  This medical evidence 
was not previously of record, and this evidence is pertinent 
to the appellant's claim, in that it shows diagnosis of and 
treatment for PTSD.  The appellant has not waived the RO's 
consideration of this evidence.  Therefore, this claim must 
be remanded to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).  

B. Evidentiary development

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  There are, however, special 
requirements that must be met to establish service connection 
for PTSD.  Service connection for PTSD requires:  (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) 
(as amended, 64 Fed. Reg. 32807-32808, June 18, 1999, 
effective March 7, 1997); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

With regard to the second element, the evidence necessary to 
establish that the claimed stressors actually occurred varies 
depending on whether it can be determined that the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

If the claimed stressors are not combat-related, then the 
appellant's lay testimony, by itself, is insufficient to 
establish the stressors occurred, and there must be credible 
supporting evidence that the stressors actually did occur.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources, such as statements 
from fellow service members or others who witnessed or knew 
of the alleged events at the time of their occurrence.

First, the appellant's service records do not show that he 
was a veteran of combat, but he contends that he is.  His 
alleged stressors appear to be combat-related (i.e., 
witnessing and treating casualties resulting from heavy enemy 
fire).  The Board does not have sufficient evidence of record 
to decide the appellant's claim, since it is not clear 
whether his unit participated in combat.  

In order to assure that the evaluation of the appellant's 
claim is fully informed, the RO should attempt to verify his 
claim that his unit participated in combat, especially at the 
borders of Laos and Cambodia.  To that end, the RO should 
first obtain the appellant's personnel records and give the 
appellant an opportunity to provide additional details 
regarding his alleged stressors.  The appellant is advised 
that this information is vitally necessary to obtain 
supportive evidence of his particular stressful event(s), and 
if he does not provide sufficient details, an adequate search 
for verifying information cannot be conducted.  Based on the 
statement he submitted in 1997, it is unclear exactly what he 
witnessed personally or experienced that he considered 
traumatic.  If, and only if, the appellant provides 
information regarding his stressors that can be verified, 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197 (formerly the Environmental Support 
Group) for its assistance.  

Second, the appellant submitted a letter from Dr. Pagan 
reflecting diagnosis of PTSD.  There is no record, however, 
of the stressors upon which the diagnosis was based.  He 
should be informed of the need to obtain a written statement 
from Dr. Pagan as to the basis for her diagnosis of PTSD.  It 
is the appellant's ultimate responsibility to submit evidence 
in support of his claim.  38 C.F.R. § 3.159(c) (1998).  See 
also 38 U.S.C.A. § 5103(a) (West 1991).

Third, with regard to the first and third elements, the 
evidence of record shows diagnosis of PTSD by Dr. Pagan.  It 
is necessary to provide the appellant an additional VA 
examination since there is insufficient detail of the 
appellant's alleged inservice stressors or of the objective 
findings supporting the prior diagnoses.  The examiner should 
determine (1) the exact diagnosis, if any, of the appellant's 
psychiatric disorder(s); (2) whether any established 
inservice stressors were sufficient to produce PTSD; and, if 
so (3) whether there is a link between the current symptoms 
and the inservice stressors.

Fourth, the appellant submitted a letter from Carlos M. 
Otero-Rivera, M.D., dated in April 1995, which indicated that 
the appellant had been receiving treatment for approximately 
one year.  No attempt has been made to obtain these treatment 
records.  These treatment records may be relevant to the 
appellant's claim, and an effort to obtain them is therefore 
warranted.

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Request from the National Personnel 
Records Center the appellant's personnel 
records.  Associate all requests and 
records received with the claims file.

2.  Obtain and associate with the claims 
file the appellant's complete treatment 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, 
from the VA Medical Center in San Juan 
for all outpatient treatment and 
hospitalization from February 1996 to the 
present.  

3.  Determine whether the veteran has 
applied for Social Security disability 
benefits and, if so, request all 
adjudication and medical records 
considered by the Social Security 
Administration in connection with the 
veteran's claim.  Associate all records 
received with the claims file.

4..  Request that the appellant complete 
the necessary release for Dr. Carlos 
Otero-Rivera for treatment since 1994, so 
that the RO can request these records.  
If the RO is unable to obtain these 
records, tell the appellant and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

5.  Tell the appellant that he should 
obtain a written statement from Dr. Mary 
Anne Pagan as to the basis of the 
diagnosis of PTSD.  Dr. Pagan should 
provide the medical rationale supporting 
the diagnosis of PTSD, including the exact 
basis of such diagnosis (i.e., what 
inservice stressors caused the appellant's 
PTSD in Dr. Pagan's opinion; what 
medical/psychiatric records were reviewed 
in making the diagnosis).  Provide him an 
opportunity to obtain this evidence and 
submit it in keeping with his ultimate 
responsibility to furnish evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

6.  Ask the appellant to give a 
comprehensive statement regarding his 
alleged stressors.  He should provide as 
many details as possible of the claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  Advise the appellant that he is 
free to submit any evidence supporting 
his alleged stressors, such as statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.

7.  Provide the appellant an opportunity 
to submit an up-to-date Employment 
Statement.

8.  If, and only if, the appellant 
provides specific details regarding his 
alleged stressors, prepare a list of the 
alleged stressors, and include the 
appellant's personnel records showing his 
service dates and duties.  Forward it to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197 (formerly the 
Environmental Support Group), and request 
that it provide any information which 
might corroborate the appellant's alleged 
stressors.  

9.  Upon completion of the above, 
schedule the appellant for appropriate VA 
examinations in order to evaluate all of 
his previously diagnosed disorders.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiners 
prior to the examinations.

Specifically, the examiners should 
describe the level of disability 
attributable to the following conditions:  
(1) hypertension; (2) degenerative joint 
disease of the cervical spine; (3) 
thoracic spondylosis; (4) lumbar spine 
disorder(s), including osteophyte 
formation, left L5-S1 radiculopathy, 
lumbar strain, lumbar fibromyositis, and 
chronic low back pain; (5) epilepsy; (6) 
degenerative joint disease of the knees; 
(7) a kidney disorder; and (8) any other 
disorders noted in connection with the 
examination.

The examinations should include all 
special tests or studies deemed necessary 
by the examiners to fully evaluate the 
above disorders.  The examiners should 
provide a clear description of the 
manifestations attributable to the 
nonservice-connected disorders.  

(a) Orthopedic conditions:  Evaluation of 
the appellant's cervical spine, thoracic 
spine, lumbar spine, and knee disorders 
should include range of motion testing.  
All ranges of motion should be reported 
in degrees.  The examiner should indicate 
what is considered normal range of motion 
for the cervical, thoracic, and lumbar 
spines.  All functional limitations are 
to be identified, and, if the residuals 
are characterized by pain, the 
examiner(s) should indicate if any 
additional limitation is likely the 
result of pain on use or during flare-
ups.  If there is neurological 
impairment, it should be fully described.

(b) Hypertension:  In accordance with the 
revised rating criteria, the severity of 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.

The examiners must give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination.  Each examiner should render 
an opinion as to what effect the 
disabilities found have on the 
appellant's ability to work, and state 
whether his disabling conditions are 
susceptible to improvement through 
appropriate treatment.  In particular, 
the effect of pain on employability 
should be discussed.  The factors upon 
which the opinions are based must be set 
forth.

10.  Schedule the appellant for an 
additional VA psychiatric examination.  
The RO must specify for the examiner the 
stressor(s) that are established by the 
evidence of record, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor during service.  

The entire claims folder and a copy of 
this remand must be made available to and 
be reviewed by the examiner in connection 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
medical records from Dr. Pagan showing 
diagnosis of PTSD.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses 
(schizophrenia, recurrent major 
depression, alcohol dependence, dependent 
personality features, depressive disorder 
secondary to sexual dysfunction, and PTSD) 
with any current findings in order to 
obtain a complete picture of the nature of 
the appellant's psychiatric status. 

The examiner's attention is directed to 
the reports of VA examinations conducted 
in 1995, 1996, and 1997; VA 
hospitalization records from 1996; letter 
from Dr. Carlos Otero-Rivera; and 
letter/medical records from Dr. Mary Anne 
Pagan.  After review of the claims file, 
including these records, the examiner 
should render a medical opinion as to the 
following: 

If a diagnosis of PTSD is deemed 
appropriate, were the verified 
inservice stressors sufficient to 
produce PTSD, and, if so, is there a 
link between the current symptoms 
and the verified inservice 
stressors.  

The examiner must also express an opinion 
as to the degree of interference with the 
appellant's ability to obtain and maintain 
gainful employment caused by each 
psychiatric disability identified on 
examination.  The examiner should render 
an opinion as to what effect the 
psychiatric disabilities found have on the 
appellant's ability to work, and state 
whether his disabling conditions are 
susceptible to improvement through 
appropriate treatment.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

11.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
reports include fully detailed 
descriptions of all opinions requested.  
If any report does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

12.  Thereafter, readjudicate the appellant's 
claims for nonservice-connected pension and 
for service connection for PTSD, with 
application of all appropriate laws, 
regulations and diagnostic codes, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examinations.  Consider each 
of the appellant's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating Disabilities 
to determine the percentage of impairment 
caused by each disability.  

In evaluating the degree of the appellant's 
disability due to nonservice-connected 
hypertension and psychiatric disorders, 
consider whether either the new or the old 
version of the rating criteria for 
cardiovascular and psychiatric disorders is 
more favorable to the appropriate claim.  See 
VAOPGCPREC 11-97.  If either version of the 
rating criteria would be more favorable, 
apply the one more favorable to the pertinent 
claim.  If the result is the same under 
either criteria, the RO should apply the 
revised criteria.  

If any benefit sought on appeal remains 
denied, provide the appellant and his 
representative an adequate supplemental 
statement of the case, which includes (1) 
consideration of all medical evidence 
received since the statement of the case 
of May 1996 with respect to the 
nonservice-connected pension claim, (2) 
citation to diagnostic codes applicable 
to each of the appellant's nonservice-
connected conditions (i.e., Diagnostic 
Codes 5284, 5292, 7101, 9400, 9411, and 
any additional diagnostic codes pertinent 
to disabilities rated upon remand), and 
(3) both the old and the new rating 
criteria for cardiovascular and 
psychiatric disorders.  The SSOC must 
discuss the appellant's disabilities in 
terms of both the unemployability 
standard and the average person standard.  
38 U.S.C.A. § 1502(a)(1) (West 1991); 38 
C.F.R. §§ 3.321, 4.15, and 4.17 (1998).  
Whether referral for consideration of an 
extraschedular rating is appropriate 
should be discussed.  Allow an 
appropriate period of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is so informed, but he is free to 
furnish additional evidence and argument to the RO while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109 
(1995).  

The purpose of this REMAND is to afford due process and 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


